STRICT FORECLOSURE AGREEMENT

This STRICT FORECLOSURE AGREEMENT (the "Agreement") is entered into as of
December 17, 2007, among (i) Maverick Oil and Gas, Inc. ("Debtor"); (ii) Kings
Road Holdings X Ltd. ("Kings Road"); (iii) Castlerigg Master Investments Limited
("Castlerigg", and together with Kings Road, the "Initial Purchasers"); and (iv)
Fayetville JV I LLC ("FYI") and Fayetville JV II LLC ("FYII" together with FYI
the "Secured Parties"). The Debtor, Kings Road, Castlerigg, and the Secured
Parties shall each be referred to herein as a "Party," and collectively as the
"Parties."

WHEREAS,

A.

Debtor and each of the Initial Purchasers entered into separate Secured
Convertible Debentures (the "Debentures") dated July 30, 2007;

B.

To secure the Obligations (as defined below) under the Debentures the Debtor and
the Initial Purchasers entered into a Pledge and Security Agreement (the
"Security Agreement")1 under which Debtor granted the Initial Purchasers a
first-priority security interest in and lien upon certain Collateral, including
without limitation, certain Equity Collateral;

C.

As of December 14, 2007 Kings Road held (i) Debentures in the original aggregate
principal amount of $6,921,125.99, (the "Kings Road Debt") and (ii) a warrant to
purchase 19,475,648 shares of Common Stock;

D.

As of December 14, 2007 Castlerigg held (i) Debentures in the original aggregate
principal amount of $20,838,377.97, (the "Castlerigg Debt" together with the
Kings Road Debt the "Initial Debt") and (ii) a warrant to purchase 58,426,949
shares of Common Stock;

E.

As of the close of business on December 14, 2007, the aggregate amount of the
Initial Debt owing, including (without limitation) accrued and unpaid fees,
expenses and charges and default interest, to the Initial Purchasers under the
Debentures was $27,759,503.96 (the "Obligations"), which Obligations are
immediately due and payable;

F.

Pursuant to two Contribution Agreements each dated December 14, 2007, (together,
the "FYI Contribution Agreement") the Initial Purchasers contributed an
aggregate amount of $26,371,529.03 of the Initial Debt to FYI (the "FYI Debt")
including all associated rights and obligations accrued under the Debentures and
the Security Agreement;

G.

Pursuant to two Contribution Agreements each dated December 14, 2007 (together
the "FYII Contribution Agreement", collectively with the FYI Contribution
Agreement, the "Contribution Agreement") the Initial Purchasers contributed an
aggregate amount of $1,387,975.13 of the Initial Debt to the FYII (the "FYII
Debt") including all associated rights and obligations accrued under the
Debentures and the Security Agreement;

 

_________________________

1

All capitalized terms not defined herein shall have such meaning as set forth in
the Security Agreement.

 

 

 

 

C-1

 

 

 


--------------------------------------------------------------------------------



 

 

H.

Debtor has defaulted under section 4(a)(vii) of the Debenture and section 4(a)
of the Pledge and Security Agreement, and the Secured Parties thus have the
right to exercise all applicable rights and remedies under the Debentures, the
Security Agreement, the UCC and other applicable law;

I.

In violation of section 4(a)(vii) of the Debenture, Debtor has admitted in
writing that it is generally unable to pay its debts as they become due.
Specifically, Debtor filed an 8-K on December 3, 2007, and stated: " . . . our
existing capital resources are not sufficient to pay the remaining liabilities
of Maverick Oil and Gas, Inc. and of its subsidiaries, generally as they will
become due";

J.

Kings Road sent a Notice of Default to the Debtor on December 3, 2007;

K.

Castlerigg sent a Notice of Default to the Debtor on December 4, 2007;

 

L.

The Debtor agrees to transfer, convey, assign and surrender to the Secured
Parties all of the Debtor's possession, right, title and interest in certain of
the Collateral (as described below) free and clear of all liens, claims,
interests and encumbrances;

M.

The Secured Parties agree to accept the Debtor's transfer of that certain
Collateral (as described below) in full satisfaction of the Debtor's Obligations
in accordance with and subject to the provisions set forth more fully below; and

N.

On the Effective Date (i) title to the Transferred Collateral (defined below)
will be transferred to the Secured Parties (in amounts described below), and
(ii) the Secured Parties' liens on the remaining Collateral will be
extinguished.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1.          Recitals Incorporated. The recitals and prefatory phrases and
paragraphs set forth above are hereby incorporated in full, and made a part of,
this Agreement.

2.          Rules of Construction. All incorporations by reference of provisions
from other agreements are incorporated as if such provisions were fully set
forth into this Agreement, and include all necessary definitions and related
provisions from those other agreements. All references to the Uniform Commercial
Code are deemed to be references to the Uniform Commercial Code in effect in the
State of New York as of the date of this Agreement (the "UCC") unless otherwise
specifically indicated. Unless the context in which it is used otherwise clearly
requires, all references to days, weeks and months mean calendar days, weeks and
months.

3.          Transfer of the Collateral to FYI. Pursuant to Section 9-620 of the
UCC, the Debtor hereby voluntarily conveys to FYI any and all of its legal,
equitable and beneficial right, title and interest in and to the following
Collateral including all proceeds thereof, wherever located, any proceeds of the
Collateral resulting from the Debtor's ownership of any Pledged Equity, and cash
proceeds relating to the Collateral presently in the possession or control of
the Debtor: (i) the LLC interests in Maverick Woodruff County, LLC, a Delaware
limited liability company (the "Maverick Interest"), and (ii) the Miscellaneous
Assets2 as set forth on Schedule

 

_________________________

2               The assets of Maverick Woodruff County, LLC and the
Miscellaneous Assets are set forth on Schedule A attached hereto.

 

 


--------------------------------------------------------------------------------



 

A hereto (the "Miscellaneous Assets," and together with the Maverick Interest,
the "FYI Transferred Collateral"), and the Debtor consents without any objection
of any kind or nature to the acceptance of the FYI Transferred Collateral and
all proceeds thereof by the Secured Parties, in full satisfaction of the FYI
Debt, as further provided below. The Debtor further agrees that: (i) it shall
execute or deliver to FYI such further instruments or documents, or take such
further action, as is necessary or desirable to FYI to accomplish the transfer
of the FYI Transferred Collateral and its proceeds contemplated hereby, and (ii)
it shall otherwise cooperate with FYI in its effort to conduct subsequent sales
or other disposition of the FYI Transferred Collateral.

4.          Transfer of the Collateral to FYII. Pursuant to Section 9-620 of the
UCC, the Debtor hereby voluntarily conveys to FYII any and all of its legal,
equitable and beneficial right, title and interest in and to the following
Collateral including all proceeds thereof, wherever located, any proceeds of the
Collateral resulting from the Debtor's ownership of any Pledged Equity, and cash
proceeds relating to the Collateral presently in the possession or control of
the Debtor: (i) the LLC interests in Maverick Operating Company, LLC,3 a Texas
limited liability company (the "FYII "Transferred Collateral" and collectively
with the FYI Transferred Collateral the "Transferred Collateral"), and the
Debtor consents without any objection of any kind or nature to the acceptance of
the FYII Transferred Collateral and all proceeds thereof by FYII, in full
satisfaction of the FYII Debt, as further provided below. The Debtor further
agrees that: (i) it shall execute or deliver to FYII such further instruments or
documents, or take such further action, as is necessary or desirable to FYII to
accomplish the transfer of the FYII Transferred Collateral and its proceeds
contemplated hereby, and (ii) it shall otherwise cooperate with FYII in its
effort to conduct subsequent sales or other disposition of the FYII Transferred
Collateral.

5.          Acceptance of the Transferred Collateral. Subject to the Debtor's
fulfillment of its obligations under this Agreement, the Secured Parties hereby
accept the transfer to the Secured Parties from the Debtor pursuant to Section
9-620 of the UCC and other applicable laws, of all of the Debtor's possession,
right, title and interest in and to the Transferred Collateral in full
satisfaction of the Debtor's Obligations under the Debentures in amounts
allocated as follows: (i) $26,371,529.03 will be extinguished on account of the
FYI Collateral, (ii) $1,387,975.13 will be extinguished on account of FYII
Collateral.

6.

Effect of Transfer and Acceptance of Transferred Collateral.

a.          The Parties acknowledge and agree that the transfer and acceptance
of the Transferred Collateral and proceeds hereunder shall be in full
satisfaction of the Obligations under the Debentures, and, as such, is in full
satisfaction of the Obligations pursuant to Section 9-620 et seq. of the UCC.
After the Secured Parties have received the Transferred Collateral as provided
in section 7 below, the Debentures shall be marked satisfied and surrendered to
the Debtor.

b.          To the extent not waived in writing to the sole satisfaction of the
Secured Parties, the Secured Parties have sent or will send notices of the
transfer of Transferred Collateral contemplated hereby to (i) all parties
entitled thereto under applicable provisions of the UCC and (ii) those parties
listed on Schedule B hereto (the "Notice Parties"). The Debtor: (a) agrees that
it has received notice sufficient for compliance with Sections 9-620 and 9-621
of the UCC and, in the alternative, hereby expressly waives (i) any requirement
for receipt of such notice and any right to notification of sale, transfer,
conveyance or surrender of the Transferred Collateral

 

_________________________

3

The assets of Maverick Operating Company LLC are set forth on Schedule C
attached hereto.

 

 


--------------------------------------------------------------------------------



 

pursuant to Sections 9-620 and 9-621 of the UCC or otherwise, and (ii) any
remedies, rights, defenses or actions the Debtor might have as a result of
failure to have received such notice; (b) waives the right to redeem the
Transferred Collateral under Section 9-623 of the UCC or otherwise; (c) waives
any right to object to the sale, transfer, conveyance or surrender of the
Transferred Collateral pursuant to Section 9-620 of the UCC or otherwise; (d)
waives any obligation of the Secured Parties to dispose of the Transferred
Collateral; (e) waives any other right, whether legal or equitable, which the
Debtor may possess in and to the Transferred Collateral; and (f) agrees that the
transactions contemplated herein are commercially reasonable. The Debtor
acknowledges and agrees that the waivers set forth in this Section and elsewhere
in this Agreement constitute material consideration for the agreement of the
Secured Parties to execute and deliver this Agreement.

7.          Segregation and Delivery of Transferred Collateral by Debtor. The
Debtor shall hold for the benefit of, and in trust for, the Secured Parties all
Income, including all Income received by or on behalf of the Debtor by a third
party, with respect to all Transferred Collateral. All such Income constitutes
Transferred Collateral and must be remitted immediately by the Debtor or such
third party directly to the Secured Parties and must not be commingled with
other property of the Debtor or any Affiliate of the Debtor.

8.          Representations, Warranties, Covenants and Further Acknowledgments.
With respect to all periods through and including the Effective Date and except
as otherwise agreed herein, the Debtor's representations, warranties, covenants
and acknowledgments contained in this Agreement, the Debentures and the Security
Agreement shall survive the execution, delivery and acceptance of this Agreement
by the Secured Parties. The Debtor further represents, warrants, covenants and
acknowledges that:

a.          the Debentures and the Security Agreement constitute legal, valid
and binding agreements and obligations of the Debtor, enforceable in accordance
with their terms, and the Secured Parties are presently entitled to exercise
enforcement rights and remedies under the Debentures and the Security Agreement;

b.          the Debtor agrees that it does not and shall not dispute the
validity, priority, enforceability or extent of the Secured Parties' liens and
security interests in any part of the Collateral or Transferred Collateral, nor
the Secured Parties' entitlement to the immediate possession of the Transferred
Collateral, in any judicial, administrative or other proceeding;

c.          the contact information for the Notice Parties listed on Schedule B
is true and correct;

d.          the Debtor has the power to and is duly authorized to enter into,
deliver and perform this Agreement;

e.          the Debtor is not acting on any representation, understanding or
agreement not expressly set forth in this Agreement;

f.           except for a threatened action by a certain unpaid vendor in the
amount of $15,000 as previously disclosed to the Secured Parties, the Debtor is
not aware of any pending or threatened litigation, or government action with
respect to the Transferred Collateral;

g.          to the best of Debtor's Knowledge and after good faith inquiry, the
Debtor is in compliance with all applicable environmental laws and regulations;

 

 


--------------------------------------------------------------------------------



 

 

h.          the Debtor knowingly and freely has entered into this Agreement
without any duress, coercion or undue influence exerted by or on behalf of the
Secured Parties or any affiliate of the Secured Parties and the Debtor has other
business and legal options available to it;

i.           the execution, delivery and performance by the Debtor of this
Agreement and the performance under the Debentures do not and will not
contravene: (i) the Debtor's Organizational Documents; (ii) any law, judgment,
award, rule, regulation, order, decree, writ or injunction of any court,
legislature, agency, board, bureau, commission, instrumentality of any
legislative, administrative or regulatory body (in each case whether federal,
state, local, foreign or domestic or any agreement); or (iii) any agreement,
instrument, or indenture, binding on or otherwise affecting the Debtor;

j.           the execution, delivery, and performance by the Debtor of this
Agreement and the Debentures do not and will not require any filing or
registration with, consent, or authorization or approval of, or notice to, or
other action with or by, any court, legislature, agency, board, bureau,
commission, instrumentality of any legislative, administrative or regulatory
body (in each case whether federal, state, local, foreign or domestic or any
agreement) or other Person;

k.          none of the Initial Purchasers nor any of the Secured Parties has
breached any obligation to the Debtor in connection with the Debentures, the
Security Agreement, or any other agreement, as applicable, (i) between or among
the Debtor on the one hand and either or both of the Initial Purchasers on the
other hand, or (ii) between the Debtor and the Secured Parties; and the Initial
Purchasers and the Secured Parties have fully performed all obligations they may
have had or now have to the Debtor;

l.           no party other than the Debtor and the Secured Parties has any
other claim or interest in the Collateral, and that, upon execution hereof, the
Secured Parties shall have full legal title to the Transferred Collateral and is
entitled to the immediate transfer by the Debtor to the Secured Parties of the
Transferred Collateral free and clear of any and all liens, claims, interests
and encumbrances.

9.          Waiver/Release of Claims by Debtor Parties. Effective upon the date
hereof, the Debtor and its respective officers and directors (collectively, the
"Debtor Parties"), hereby (a) irrevocably and unconditionally release and
forever discharge the Initial Purchasers and the Secured Parties and their
officers, agents, professionals, employees, attorneys, representatives,
affiliates, subsidiaries, directors, predecessors, successors and assigns, and
each of them (collectively, the "Secured Indemnitees"), from any and all rights,
claims, remedies and causes of action relating to the Notice of Default and this
Agreement whether known or unknown, liquidated or unliquidated, contingent or
absolute, accrued or unaccrued, matured or unmatured, insured or uninsured,
joint or several, determined or undetermined, determinable or otherwise (the
"Released Claims") and (b) covenant not to sue any of the Secured Indemnitees on
account of any Released Claims. Notwithstanding anything herein to the contrary,
nothing herein shall constitute a waiver or release by any of the Debtor Parties
in favor of any of the Secured Indemnitees of any of the terms and conditions of
this Agreement.

10.        Waiver/Release of Claims by Secured Parties and Initial Purchasers.
Effective upon the date hereof, the Initial Purchasers and the Secured Parties
(collectively, the "IPSP Parties"), hereby (a) irrevocably and unconditionally
release and forever discharge the Debtors and their officers, agents,
professionals, employees, attorneys, representatives, affiliates, subsidiaries,
directors, predecessors, successors and assigns, and each of them (collectively,
the

 


--------------------------------------------------------------------------------



 

"Debtor Indemnitees"), from any and all rights, claims, remedies and causes of
action relating to the Notice of Default and this Agreement whether known or
unknown, liquidated or unliquidated, contingent or absolute, accrued or
unaccrued, matured or unmatured, insured or uninsured, joint or several,
determined or undetermined, determinable or otherwise (the "Released Claims")
and (b) covenant not to sue any of the Debtor Indemnitees on account of any
Released Claims. Notwithstanding anything herein to the contrary, nothing herein
shall constitute a waiver or release by any of the IPSP Parties in favor of any
of the Debtor Indemnitees of any of the terms and conditions of this Agreement,
including but not limited to, the accuracy of (i) the representations and
warranties made in this Agreement, (ii) the information set forth in the
Schedules to this Agreement, and (iii) the information set forth in any public
filing of the Debtor.

11.        Assurance of No Assignment. Except as otherwise disclosed herein,
each Party represents that it owns and has not assigned or transferred to any
other Person or entity any or all of its rights, property interests and claims
as are being altered, transferred or otherwise affected by this Agreement
including, without limitation, the Transferred Collateral and the Released
Claims.

12.        Authority. Each of the Parties represents and warrants to each other
Party as of the date hereof that: (a) it has the requisite authority and power
to enter into this Agreement and the transactions contemplated hereby, and (b)
the execution and delivery of this Agreement has been duly authorized and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

13.        Covenant of Further Assurances. The Parties covenant and agree that,
from and after the execution and delivery of this Agreement, they shall, from
time to time, execute, deliver and file any and all documents and instruments as
are reasonably necessary or requested by any other Party to implement the terms
of this Agreement. The Parties further covenant to provide reasonable access to
all books and records related to the Transferred Collateral for purposes of
effectuating the agreements contained herein. The Debtor further covenants that
it shall not include any of the Transferred Collateral in any schedules of
assets to be filed in connection with any subsequent petition filed by or
against the Debtor under Title 11 of the United States Code or any similar
proceeding under applicable state or federal law.

14.        Reaffirmation. The Debtor confirms to the Secured Parties that until
the Effective Date, the Obligations are and continue to be secured by each
security interest granted by the Debtor in favor of the Secured Parties under
the Debentures and the Security Agreement.

15.        Entire Agreement. This Agreement represents the final agreement among
the Parties with respect to its subject matter, and may not be contradicted by
evidence of prior or contemporaneous oral agreements among the parties. There
are no oral agreements among the Parties with respect to the subject matter of
this Agreement, including the release and waiver provisions, or the Debentures
and the Security Agreement.

16.        Successors and Assigns. This Agreement shall: (a) be binding on the
Parties and their respective successors and assigns; and (b) inure to the
benefit of the Parties and their respective successors and assigns.

17.        Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed within such state without giving effect to any choice of law
or conflict of law

 


--------------------------------------------------------------------------------



 

provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York.

18.        Amendment, Waiver. This Agreement may be amended, modified or waived
only in a writing signed by each of the Parties.

19.        Good Faith and Consultation with Legal Counsel. This Agreement has
been jointly drafted by the Secured Parties and the Debtor has had access to and
the opportunity to consult with independent legal counsel. Each of the Parties
acknowledges having read all of the terms of this Agreement and enters into the
Agreement voluntarily and without duress.

20.        Severability. In the event that any one or more of the provisions of
this Agreement shall be for any reason invalid, illegal or unenforceable in any
respect, the invalidity, illegality, or unenforceability shall not affect any
other provision of the Agreement and such invalid, illegal or unenforceable
provision shall be treated as if it had never been contained herein.

21.        Condition of Effectiveness. This Agreement shall be null and void and
of no legal effect if the Debtor does not execute and deliver this Agreement to
the Secured Parties on or before December 20, 2007 (the "Effective Date"),
unless such date is extended by the Secured Parties in writing.

22.        Revival of Obligations. Notwithstanding any other provision of this
Agreement, and in the event Debtor becomes a debtor in a case under Title 11 of
the United States Code (the "Bankruptcy Code") subject to Debtor's rights under
the Bankruptcy Code, in the event that the transfer of the Transferred
Collateral, or any part thereof, is subsequently invalidated, declared to be a
fraudulent or preferential transfer, set aside and/or required to be repaid to a
trustee, receiver or any other party, whether under any bankruptcy law, state or
federal law, common law or equitable cause, or otherwise, then the Obligations
under the Debentures and the other Loan Documents, to the extent they remain
unsatisfied under the terms of the Debentures and the other Loan Documents,
shall be revived and reinstated and shall continue in full force and effect
until the Secured Parties has received payment in full on such Obligations.

23.        Waiver of Covenant. The Parties hereby waive enforcement of section
4(q) of the Securities Exchange Agreement, dated as of July 30, 2007, among the
Debtor and the Initial Purchasers.



 


--------------------------------------------------------------------------------



 

 

 





IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
on their behalf by their duly authorized officers as of the day and year first
written above.

 

MAVERICK OIL AND GAS, INC.

 

By:

 

 

Name:

 

Title:

 

 

 

KINGS ROAD HOLDINGS X LTD.

 

 

By:

 

 

Name:

 

Title:

 

 

 

CASTLERIGG MASTER INVESTMENTS LTD.

 

 

By:

 

 

Name:

 

Title:

 

 

 

FAYETVILLE JV I LLC

 

 

By:

 

 

Name:

 

Title:

 

 

 

FAYETVILLE JV II LLC

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 